Exhibit 10.4

 

MILLENNIAL MEDIA, INC.

 

AMENDED AND RESTATED KEY EMPLOYEE AGREEMENT

 

This AMENDED AND RESTATED KEY EMPLOYEE AGREEMENT (the “Agreement”) amends and
restates that Key Employee Agreement that was entered into as of November 16,
2009 by and between MICHAEL B. AVON (the “Executive”) and MILLENNIAL
MEDIA, INC., a Delaware corporation (the “Company”), and as amended and
restated, is effective as of March 14, 2012 (the “New Effective Date”).

 

The Company desires to continue to employ the Executive and, in connection
therewith, to compensate the Executive for Executive’s personal services to the
Company; and

 

The Executive wishes to continue to be employed by the Company and provide
personal services to the Company in return for certain compensation.

 

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1.             EMPLOYMENT BY THE COMPANY.

 

1.1          Position.  Subject to the terms set forth herein, the Company
agrees to employ Executive in the position of Executive Vice President (EVP) and
Chief Financial Officer (CFO), and Executive hereby accepts such employment. 
During the term of Executive’s employment with the Company, and subject to
Section 4.1 below, Executive will devote Executive’s best efforts and
substantially all of Executive’s business time and attention to the business of
the Company (except for vacation periods as set forth herein and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies).

 

1.2          Duties.  Executive shall serve in an executive capacity and shall
perform such duties as are assigned to the Executive from time to time. 
Executive will report to the Company’s Chief Executive Officer (the “CEO”).

 

1.3          Other Employment Policies.  The employment relationship between the
parties shall also be governed by the general employment policies and practices
of the Company, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

 

2.                                      COMPENSATION.

 

2.1          Salary.  As of the New Effective Date, Executive shall receive for
Executive’s services to be rendered hereunder an annualized base salary of
$209,000. Effective on the first day of public trading of the Company’s common
stock as a result of an underwritten public offering of the Company’s common
stock, Executive’s base salary will increase to $240,000. Executive’s base
salary is subject to standard federal and state payroll withholding
requirements, payable in accordance with Company’s standard payroll practices. 
This amount

 

1

--------------------------------------------------------------------------------


 

will be reviewed each year during the term of Executive’s employment in
accordance with the Company’s standard practices and will be subject to
increase, if any, as may be approved by the Board of Directors of the Company
(the “Board”) (or Compensation Committee thereof), but may not be decreased
during the term of Executive’s employment without Executive’s prior written
consent (Executive’s salary, as may be increased from time to time, is
hereinafter referred to as “Base Salary”).

 

2.2          Bonus.  As of the New Effective Date, Executive shall be entitled
to an annual incentive bonus award opportunity, equal to a maximum amount of 60%
of Base Salary, or such higher maximum percentage as determined by the Board, in
respect of each fiscal year during his term of employment (the “Annual Bonus”). 
The Annual Bonus shall be payable based upon achievement of Company and/or
individual performance objectives as may be mutually agreed to by the Board (or
Compensation Committee thereof) and Executive from time to time in advance of
each fiscal year.  The Annual Bonus shall be paid to Executive at the same time
as annual bonuses are generally payable to other senior executives of the
Company, but in any event not later than the date which is two and one-half (2
½) months following the end of the calendar year in which such Annual Bonus is
earned.

 

2.3          Stock Options.

 

(a)           Option Grant.  On December 1, 2009, Executive was granted an
option to purchase 742,414 shares of the Company’s common stock pursuant to the
Company’s 2006 Equity Incentive Plan (the “Equity Plan”).

 

(b)           Vesting.  The stock options granted to the Executive pursuant to
this Agreement will vest according to the following schedule: 1/4th of the
shares vested on November 9, 2010, and the right to exercise the option covering
an additional 1/48th of the shares vests monthly thereafter over the next three
years.  This vesting schedule shall also accelerate as follows:

 

(i)            Upon a “Change of Control” (as defined in the Equity Plan), on
the closing date of such Change of Control, all of the then-unvested portion
(the “Unvested Portion”) of the stock options granted to the Executive pursuant
to this Agreement shall accelerate and become vested.  However, notwithstanding
the foregoing, if the acquiring or successor entity in the Change of Control
(the “Buyer”) so elects on or prior to the date that the Change of Control is
consummated, 25% of the Unvested Portion, or any assets or other property issued
or issuable upon the exercise or conversion of such Unvested Portion (the
“Retention Amount”), may be placed into escrow by the Buyer and shall be subject
to forfeiture until the earlier of (A) the one-year anniversary of the closing
date of the Change of Control or (B) the last date upon which the Unvested
Portion would have otherwise vested under the vesting schedule for such stock
options in effect immediately prior to the Change of Control (such earlier date
is referred to as the “Release Date”). In the event that the Executive remains
an employee of the Company (or of the Buyer) from the closing date of the Change
of Control until the Release

 

2

--------------------------------------------------------------------------------


 

Date, then on such Release Date, the Retention Amount shall be released from
escrow and delivered to the Executive.  In the event that the Executive no
longer remains employed by the Company (or by the Buyer) from the closing date
of the Change of Control until the Release Date, for any reason other than
termination of the Executive by the Buyer without Cause (as defined in
Section 6.1 below) or resignation by the Executive for Good Reason (as defined
in Section 6.4 below), then the Retention Amount shall be forfeited by the
Executive.  In the event of a termination of the Executive without Cause by the
Buyer or resignation by the Executive for Good Reason from the closing date of
the Change of Control until the Release Date, then the Retention Amount shall be
released from escrow and delivered to the Executive immediately upon such
termination without Cause or such resignation for Good Reason.

 

(ii)           The vesting schedule will also accelerate as provided in
Section 6.1(b) and 6.4(c).

 

(c)           Additional Agreement Required.  Executive has executed the
Company’s standard form of Stock Option Grant Notice and related Stock Option
Agreement and any other agreements contemplated thereby to finalize the parties’
agreement as to stock options.  Executive acknowledges that these options will
be subject to the terms of the Equity Plan.

 

(d)           Post-Termination Exercise Period. For any stock options granted to
Executive during the term of his employment with the Company, Executive will be
able to exercise such options for a period of twelve (12) months following the
termination of his employment with the Company for any reason (or such longer
period specified in the applicable Stock Option Grant Notice and related Stock
Option Agreement) following the date of his termination with the Company.

 

2.4          Standard Company Benefits.  Executive shall be entitled to all
rights and benefits for which the Executive is eligible under the terms and
conditions of the standard Company benefits and compensation practices which may
be in effect from time to time and provided by the Company to its Executives
generally, which shall include, at a minimum, two (2) weeks of paid vacation per
year.  The Company may adopt, change or delete plans, policies and provisions in
its sole discretion.

 

2.5          Expense Reimbursement.  The Company will reimburse Executive for
reasonable business expenses in accordance with the Company’s standard expense
reimbursement policy.

 

3.               PROPRIETARY INFORMATION, INVENTIONS, NON-COMPETITION AND
NON-SOLICITATION OBLIGATIONS.

 

3.1          Agreement.  The parties hereto have previously entered into the
Employee Nondisclosure and Developments Agreement (the “Proprietary Information
Agreement”), which may be amended by the parties from time to time without
regard to this Agreement.  The Proprietary Information Agreement contains
provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement.

 

3

--------------------------------------------------------------------------------


 

4.                                      OUTSIDE ACTIVITIES.

 

4.1          Other Employment/Enterprise.  Except with the prior written consent
of the Board, Executive will not, while employed by the Company, undertake or
engage in any other employment, occupation or business enterprise, other than
those in which Executive is a passive investor.  Executive may engage in limited
advisory relationships with companies that are not in competitive markets,
scientific research, scholarly writing and publications, and civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of Executive’s duties hereunder.  Notwithstanding the
foregoing, the Executive is expressly permitted under this Agreement to operate
as an advisor to QED Investors during the term of this Agreement and as an
advisor to certain of Executive’s current portfolio companies, subject to
Sections 4.2 and 4.3 below, and provided such activities do not interfere with
the performance of Executive’s duties hereunder as determined by the Company in
its sole discretion.

 

4.2          Conflicting Interests.  Except as permitted by Section 4.3, while
employed by the Company, Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest that is adverse
or antagonistic to the Company, its business or prospects, financial or
otherwise as determined by the Company in its sole discretion.

 

4.3          Competing Enterprises.  While employed by the Company, except on
behalf of the Company, Executive will not directly or indirectly, whether as an
officer, director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which were
known by Executive to compete directly with the Company, throughout the world,
in any line of business engaged in (or then currently planned to be engaged in)
by the Company; provided, however, that anything above to the contrary
notwithstanding, Executive may own, as a passive investor, securities of any
public competitor corporation, so long as Executive’s direct holdings in any one
such corporation shall not in the aggregate constitute more than 2% of the
voting stock of such corporation.

 

5.             FORMER EMPLOYMENT.

 

5.1          No Conflict With Existing Obligations.  Executive represents that
Executive’s performance of all the terms of this Agreement and as an Executive
of the Company do not and will not materially breach any agreement or obligation
of any kind made prior to Executive’s employment by the Company, including
agreements or obligations Executive may have with prior employers or entities
for which Executive has provided services.  Executive has not entered into, and
agrees Executive will not enter into, any agreement or obligation, either
written or oral, in conflict herewith.

 

5.2          No Disclosure of Confidential Information.  If, in spite of
Section 5.1, Executive should find that confidential information belonging to
any former employer might be usable in connection with the Company’s business,
Executive will not intentionally disclose to the Company or use on behalf of the
Company any confidential information belonging to any of Executive’s former
employers (except in accordance with agreements between the Company and any such
former employer); but during Executive’s employment by the Company Executive
will

 

4

--------------------------------------------------------------------------------


 

use in the performance of Executive’s duties all information which is generally
known and used by persons with training and experience comparable to Executive’s
own and all information which is common knowledge in the industry or otherwise
legally in the public domain.

 

6.               TERMINATION OF EMPLOYMENT. The parties acknowledge that
Executive’s employment relationship with the Company is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause.  The provisions of Sections 6.1 through 6.6 govern the
amount of compensation, if any, to be provided to Executive upon termination of
employment and do not alter this at-will status.

 

6.1          Termination by the Company Without Cause.

 

(a)           The Company shall have the right to terminate Executive’s
employment with the Company at any time without Cause (as defined in
Section 6.2(b) below) by giving notice as described in Section 6.6 of this
Agreement.

 

(b)           In the event Executive’s employment is terminated without Cause,
either by the Company or by a Buyer, then provided that the Executive executes
and delivers to the Company or a Buyer a general release in favor of the Company
in form and substance acceptable to the Company or Buyer (the “Release”), which
Release is effective not later than sixty (60) days following Executive’s
separation from service (as defined under Treasury Regulations
Section 1.409A-1(h), and without regard to any alternate definition thereunder,
a “Separation from Service”), , and subject to Section 6.1(c), then (i) the
Company or Buyer shall continue to pay Executive as severance Executive’s
then-effective Base Salary for a period of the first six (6) months following
Executive’s Separation from Service (the “Severance Period”), less applicable
withholdings and deductions, on the Company’s (or Buyer’s) regular payroll
dates, (ii) the Company shall accelerate the vesting schedule of the stock
options granted to the Executive pursuant to this Agreement with respect to a
portion of the stock options granted to the Executive pursuant to this
Agreement, equal to the greater of (A) 25% of the shares of common stock covered
by the stock options granted to the Executive pursuant to this Agreement or
(B) 50% of the then-unvested portion of the stock options granted to the
Executive pursuant to this Agreement, which shall become vested on the 60th day
following Executive’s Separation from Service, and (iii) if Executive is
participating in the Company’s (or Buyer’s) group health insurance plans on the
Separation from Service, and Executive timely elects and remains eligible for
continued coverage under COBRA, or, if applicable, state insurance laws, the
Company shall pay that portion of Executive’s COBRA premiums that the Company
(or Buyer) was paying prior to the Separation from Service for the Severance
Period or for the continuation period for which Executive is eligible, whichever
is shorter (such shorter period, the “COBRA Payment Period”). However, if at any
time the Company determines, in its discretion, that the payment of the COBRA
premiums would be reasonably likely to result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended (the “Code”) or any statute or regulation of similar effect
(including, without limitation, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the Company’s portion of the COBRA premiums, the Company
will instead pay Executive, on the first day of each month of the remainder of
the COBRA Payment Period, a fully taxable cash payment equal to the portion of
the COBRA

 

5

--------------------------------------------------------------------------------


 

premiums that the Company was paying prior to the date of Executive’s Separation
from Service for that month, subject to applicable tax withholdings and
deductions.

 

(c)           The Company will not make any payments to Executive with respect
to any of the benefits pursuant to Section 6.1(b) prior to the 60th day
following Executive’s Separation from Service. On the 60th day following
Executive’s Separation from Service, and provided that Executive has delivered
an effective Release, the Company will make the first payment to Executive under
Section 6.1(b) in a lump sum equal to the aggregate amount of payments that the
Company would have paid Executive through such date had the payments commenced
on the date of Executive’s Separation from Service through such 60th day, with
the balance of the payments paid thereafter on the schedule described above,
subject to any delay in payment required by Section 6.7.

 

(d)           The benefits provided to Executive pursuant to this Section 6.1
are in lieu of, and not in addition to, any benefits to which Executive may
otherwise be entitled under any Company (or Buyer) severance plan, policy or
program.

 

(e)           The Company’s (or Buyer’s) COBRA premium payment obligation
hereunder will end immediately if the Executive obtains health care insurance
from any other source during the Severance Period.

 

6.2          Termination by the Company for Cause.

 

(a)           Subject to Section 6.2(c) below, the Company shall have the right
to terminate Executive’s employment with the Company at any time for Cause by
giving notice as described in Section 6.6 of this Agreement.

 

(b)           “Cause” for termination shall mean:  (i) Executive’s conviction
of, or plea of nolo contendere to, a felony involving fraud or moral turpitude;
(ii) Executive’s willful and proven act or omission which results in material
harm to the Company; (iii) Executive’s willful and proven violation of any
material Company policy that has, prior to any alleged violation, been
communicated in writing to the Executive, and which results in material harm to
the Company; (iv) Executive’s material breach of any written agreement between
the Executive and the Company which results in material harm to the Company; or
(v) Executive’s continuing conduct that demonstrates gross unfitness to serve
and which directly and immediately threatens the Company with material liability
or to material disrepute.  For purposes of Sections 6.2(b)(ii) and 6.2(b)(iii),
it is agreed that no action, or failure to act, shall be considered “willful” if
it was done by the Executive in good faith and with reasonable belief that
Executive’s act or omission was in the best interests of the Company.

 

(c)           Prior to any termination for Cause, the Board shall give the
Executive a reasonable opportunity to be heard before the Board and, at the
election of the Executive, to be accompanied by counsel at any such hearing
before the Board.  In addition, prior to any termination for Cause pursuant to
Sections 6.2(b)(ii), (iii), (iv) or (v), the Board shall first provide the
Executive with reasonable written notice, setting forth the reasons that the
Board believes exist that give rise to “Cause” for termination, stating that the
Executive shall have

 

6

--------------------------------------------------------------------------------


 

thirty (30) days to cure, to the extent capable of being cured, such “Cause”,
and the Board must thereafter determine in good faith that such “Cause” has not
been cured by the Executive within thirty (30) days after such notice has been
delivered.

 

(d)           In the event Executive’s employment is terminated at any time for
Cause, Executive will not be entitled to receive severance pay, stock option
acceleration or any other such severance compensation, except that, pursuant to
the Company’s standard payroll policies, the Company shall pay to Executive the
accrued but unpaid salary of Executive through the date of termination, together
with all compensation and benefits payable to Executive through the date of
termination under any compensation or benefit plan, program or arrangement
during such period.

 

6.3          Resignation by the Executive.

 

(a)           Executive may resign from Executive’s employment with the Company
at any time by giving notice as described in Section 6.6.

 

(b)           In the event Executive resigns from Executive’s employment with
the Company (other than for Good Reason as set forth in Section 6.4), Executive
will not receive severance pay, stock option acceleration or any other such
severance compensation, except that, pursuant to the Company’s standard payroll
policies, the Company shall pay to Executive the accrued but unpaid salary of
Executive through the date of resignation, together with all compensation and
benefits payable to Executive through the date of resignation under any
compensation or benefit plan, program or arrangement during such period.

 

6.4          Resignation by the Executive for Good Reason.

 

(a)           Provided Executive has not previously been notified of the
Company’s (or Buyer’s) intention to terminate Executive’s employment, the
Executive may resign from Executive’s employment for “Good Reason” as specified
below after the occurrence of one of the events specified in
Section 6.4(b) below.

 

(b)           “Good Reason” for resignation shall mean the occurrence of any of
the following without the Executive’s prior written consent:  (i) a material
diminution of Executive’s authority, responsibilities or duties; provided,
however, that the acquisition of the Company and subsequent conversion of the
Company to a division or unit of the acquiring company will not by itself result
in a diminution of Executive’s responsibilities or duties; (ii) a reduction in
the level of the Executive’s Base Salary; (iii) the relocation of the Company’s
principal offices to a location outside the Baltimore, MD metropolitan area, or
the Company’s requiring Executive to be based anywhere other than the Company’s
principal offices; or (iv) a material breach of this Agreement by the Company;
provided, that prior to any termination for Good Reason pursuant to clauses
(i) or (iv) of this Section 6.4(b), the Executive shall first provide the Board
with reasonable written notice within thirty (30) days of the event or condition
giving rise to “Good Reason”, setting forth the reasons that the Executive
believes exist that give rise to “Good Reason” for resignation.  The Company
shall have thirty (30) days from the date such notice is delivered to remedy or
cure the events or conditions resulting in “Good Reason”,

 

7

--------------------------------------------------------------------------------


 

and, if the Company has not remedied or cured the events or conditions resulting
in “Good Reason” by the end of that period, then the Executive must resign by no
later than thirty (30) days after the Company’s time period for remedying or
curing the events or conditions has expired.  Notwithstanding the foregoing, any
actions taken by the Company to accommodate a disability of the Executive or
pursuant to the Family and Medical Leave Act shall not be a Good Reason for
purposes of this Agreement.

 

(c)           In the event Executive resigns from Executive’s employment for
Good Reason, and subject to Section 6.4(d), the Executive shall be entitled to
receive the same payments and benefits as Executive would receive under
Section 6.1 had Executive been terminated by the Company (or Buyer) without
Cause, provided that Executive executes and delivers to the Company or a Buyer a
Release in favor of the Company (or Buyer) that meets the criteria specified in
Section 6.1(b) and that Executive’s receipt of the payments and benefits are
subject to all the terms and conditions of Section 6.1(c).

 

(d)           Executive shall not receive any of the benefits pursuant to
Section 6.4(c) unless and until the Release becomes effective and can no longer
be revoked by Executive under its terms.

 

(e)           The benefits provided to the Executive pursuant to this
Section 6.4 are in lieu of, and not in addition to, any benefits to which
Executive may otherwise be entitled under any Company severance plan, policy or
program.

 

6.5          Termination by Virtue of Death or Disability of the Executive.

 

(a)           In the event of Executive’s death during the term of this
Agreement, all obligations of the parties hereunder shall terminate immediately,
and the Company shall, pursuant to the Company’s standard payroll policies, pay
to the Executive’s legal representatives Executive’s accrued but unpaid salary
through the date of death together with all compensation and benefits payable to
Executive through the date of death under any compensation or benefit plan,
program or arrangement during such period.

 

(b)           Subject to applicable state and federal law, the Company shall at
all times have the right, upon written notice to the Executive, to terminate
this Agreement based on the Executive’s Disability (as defined below). 
Termination by the Company of the Executive’s employment based on “Disability”
shall mean termination because the Executive is unable to perform the essential
functions of Executive’s position with or without accommodation due to a
disability (as such term is defined in the Americans with Disabilities Act) for
six months in the aggregate during any twelve month period. This definition
shall be interpreted and applied consistent with the Americans with Disabilities
Act, the Family and Medical Leave Act and other applicable law.  In the event
Executive’s employment is terminated based on the Executive’s Disability,
Executive will not receive severance pay, stock option acceleration or any other
such compensation; provided, however, the Company shall, pursuant to the
Company’s standard payroll policies, pay to Executive the accrued but unpaid
salary of Executive through the date of termination, together with all
compensation and benefits payable to Executive

 

8

--------------------------------------------------------------------------------


 

through the date of termination under any compensation or benefit plan, program
or arrangement during such period.

 

6.6          Notice; Effective Date of Termination.

 

(a)           Termination of Executive’s employment pursuant to this Agreement
shall be effective on the earliest of:

 

(i)            immediately after the Company gives written notice to Executive
of Executive’s termination without Cause, unless the Company specifies a later
date, in which case, termination shall be effective as of such later date;

 

(ii)           after the Company gives written notice to Executive of
Executive’s termination for Cause and otherwise fully complies with the
procedures set forth in Section 6.2(c) above;

 

(iii)         immediately upon the Executive’s death;

 

(iv)          thirty (30) days after the Company gives written notice to
Executive of Executive’s termination on account of Executive’s disability,
unless the Company specifies a later date, in which case, termination shall be
effective as of such later date, provided, that Executive has not returned to
the full time performance of Executive’s duties prior to such date; or

 

(v)            immediately after the Executive gives written notice to the
Company of Executive’s resignation and (in the case of a resignation for Good
Reason) otherwise fully complies with the procedures set forth in
Section 6.4(b) above, unless the Company agrees to a different date, in which
case, resignation shall be effective as of such other date.

 

(b)           Executive will receive compensation through any required notice
period in the event of termination for any reason.  However, subject to any
right of Executive to cure during any cure period, the Company reserves the
right to require that the Executive not perform any services or report to work
during any required notice period.

 

6.7          Application of Section 409A.

 

(a)           Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under this Agreement that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”) shall not commence in connection with the Executive’s
termination of employment unless and until the Executive has also incurred a
Separation from Service, unless the Company reasonably determines that such
amounts may be provided to the Executive without causing him to incur the
additional 20% tax under Section 409A.

 

9

--------------------------------------------------------------------------------


 

(b)           For purposes of Section 409A (including, without limitation, for
purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement will be treated as a
right to receive a series of separate payments and, accordingly, each payment
under this Agreement will at all times be considered a separate and distinct
payment.  For the avoidance of doubt, it is intended that all of the payments
and benefits set forth in this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions. To the extent not so exempt, this Agreement
(and any definitions in this Agreement) will be construed in a manner that
complies with Section 409A, and incorporates by reference all required
definitions and payment terms.

 

(c)           If the Company (or, if applicable, the successor entity thereto)
determines that any payments or benefits upon a Separation from Service provided
under this Agreement (or under any other arrangement with Executive) constitute
“deferred compensation” under Section 409A and Executive is, at the time of his
Separation from Service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the payments and
benefits shall be delayed until the earlier to occur of: (a) the date that is
six months and one day after the Executive’s Separation from Service, or (b) the
date of the Executive’s death (such applicable date, the “Specified Employee
Initial Payment Date”).  On the Specified Employee Initial Payment Date, the
Company (or the successor entity thereto, as applicable) shall (i) pay to the
Executive a lump sum amount equal to the sum of the payments and benefits upon
Separation from Service that the Executive would otherwise have received through
the Specified Employee Initial Payment Date if the commencement of the payment
of such amounts had not been so delayed pursuant to this Section and
(ii) commence paying the balance of the payments and benefits in accordance with
the applicable payment schedules set forth in this Agreement. No interest will
be due on any amounts so deferred.

 

7.               GENERAL PROVISIONS.

 

7.1          Notices.  Any notices provided hereunder must be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail, telex or confirmed facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company at its primary office location and to Executive at
Executive’s address as listed on the Company payroll, or at such other address
as the Company or the Executive may designate by ten (10) days advance written
notice to the other.

 

7.2          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under

 

10

--------------------------------------------------------------------------------


 

any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provisions had never been contained
herein.

 

7.3          Waiver.  If either party should waive any breach of any provisions
of this Agreement, Executive or it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

 

7.4          Complete Agreement.  This Agreement, together with the Proprietary
Information Agreement, the Equity Plan and related Stock Option Grant Notice and
Stock Option Agreement, constitutes the entire agreement between Executive and
the Company with regard to the subject matter hereof.  This Agreement is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter and supersedes any prior oral discussions or written
communications and agreements.  This Agreement is entered into without reliance
on any promise or representation other than those expressly contained herein,
and it cannot be modified or amended except in writing signed by Executive and
an authorized officer of the Company.

 

7.5          Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

7.6          Headings.  The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

7.7          Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of Executive’s duties hereunder and
Executive may not assign any of Executive’s rights hereunder without the written
consent of the Company.

 

7.8          Survival.  Executive’s obligations under the Proprietary
Information Agreement shall survive termination of Executive’s employment with
the Company, as provided therein.

 

7.9          Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
Maryland.

 

7.10        Resolution of Disputes.  Any controversy arising out of or relating
to this Agreement or the breach hereof shall be settled by binding arbitration
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (before a panel of arbitrators) and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof.  The location for the arbitration shall be the Baltimore, MD
metropolitan area.  Any award made by such panel shall be final, binding and
conclusive on the parties for all purposes, and judgment upon the award rendered
by the arbitrators may be

 

11

--------------------------------------------------------------------------------


 

entered in any court having jurisdiction thereof. The arbitrators’ fees and
expenses and all administrative fees and expenses associated with the filing of
the arbitration shall be borne by the Company; provided however, that at the
Executive’s option, Executive may voluntarily pay up to one-half the costs and
fees. The parties acknowledge and agree that their obligations under this
arbitration agreement survive the termination of this Agreement and continue
after the termination of the employment relationship between Executive and the
Company.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Key
Employee Agreement on the New Effective Date.

 

 

MILLENNIAL MEDIA, INC.

 

 

 

 

 

By:

/s/ Paul Palmieri

 

 

Paul Palmieri

 

 

President & CEO

 

 

 

 

 

/s/ Michael B. Avon

 

Michael B. Avon

 

13

--------------------------------------------------------------------------------